       Case 1:19-cv-10599-RGS Document 17 Filed 08/29/19 Page 1 of 3



                 UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-10599-RGS

                     FRANCIS OBIORA ENWONWU

                                     v.

              DEPARTMENT OF HOMELAND SECURITY
             INS CONTRACTED (ICE) CONDITIONS WITH
              BRISTOL COUNTY SHERIFF’S OFFICE, and
            SOUTH BAY BOSTON/PLYMOUTH COUNTY JAIL

                      MEMORANDUM AND ORDER

                              August 29, 2019

STEARNS, D.J.

     Plaintiff Francis Enwonwu has been in immigration detention since

2017. Before the court is Enwonwu’s Amended Complaint (Dkt #16) (filed

in response to the court’s June 27, 2019 Memorandum and Order (Dkt #14)).

Enwonwu’s Amended Complaint names as defendants a federal agency,

three county jails, numerous individual federal and state officials, a prison

medical staff member, and an immigration detainee. The Amended

Complaint consists of two documents: one that contains “facts for amended

complaint,” and a companion document designated as a “summary of facts

for each of the elements to claims asserted.” (Dkt #16-1). The Amended

Complaint also includes exhibits. (Dkt #16-2).
       Case 1:19-cv-10599-RGS Document 17 Filed 08/29/19 Page 2 of 3



      Notwithstanding his revisions, the Amended Complaint fails to comply

with basic pleading requirements of the Federal Rules of Civil Procedure.

Specifically, Enwonwu neglects to associate factual allegations and “a short

and plain statement of his claim[s]” to particular defendants, along with “a

demand for the relief sought.” Fed. R. Civ. P. 8(a)(2) and (3). Additionally,

the court previously directed Enwonwu to employ separate counts for each

of his claims.     This requirement is imposed to assist defendants in

responding to any allegations and claims against them.

      The court will provide Enwonwu a final opportunity to repair his

complaint. Enwonwu must, as to each defendant, state plausible factual

allegations: (1) as to what that particular defendant did or failed to do, (2)

where and when such actions or inactions occurred, (3) how each act or

failure to act caused injury to Enwonwu; and (4) what relief he seeks. The

court also notes that the “[t]he title of the [Second Amended] complaint must

name all the parties,” Fed. R. Civ. P. 10(a), and, his claims must be set forth

“in numbered paragraphs, each limited as far as practicable to a single set of

circumstances.” Fed. R. Civ. P. 10(b). To promote clarity, “each claim

founded on a separate transaction or occurrence, . . . must be stated in a

separate count.” Fed. R. Civ. P. 10(b). While Enwonwu may include exhibits

that are relevant to his claims, see Fed. R. Civ. P. 10(c), they are not required,


                                        2
       Case 1:19-cv-10599-RGS Document 17 Filed 08/29/19 Page 3 of 3



and any inclusion of exhibits does not excuse Enwonwu of his responsibility

to clearly set forth the full and plausible allegations in the body of the Second

Amended Complaint.            Because an amended complaint completely

supersedes the prior complaint and is a stand-alone document, Enwonwu

must repeat in his Second Amended Complaint any allegations from the

amended complaint that he wishes to be part of this lawsuit. See Connectu

LLC v. Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008) (A plaintiff may not

incorporate by reference allegations from prior complaint into an amended

complaint).

      For the reasons stated above, it is hereby ORDERED that:

      Enwonwu shall, by September 30, 2019, file a Second Amended

Complaint that complies with the basic pleading requirements articulated in

this Order. Failure to timely file a Second Amended Complaint will result in

dismissal of this action. The Clerk shall not issue summonses pending

further Order of the court.


                                      SO ORDERED.


                                      /s/Richard G. Stearns__________
                                      UNITED STATES DISTRICT JUDGE




                                       3
